Citation Nr: 0125373	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-22 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral chondromalacia.  

2.  Entitlement to service connection for duodenal ulcer with 
status post partial stomach removal and sugar intolerance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision.  

Service connection was denied for chondromalacia in June 1970 
and April 1976 rating decisions, and in an August 1976 Board 
decision.  The veteran successfully reopened his claim by his 
submission of additional evidence in March 1999.  


FINDINGS OF FACT

1.  Service connection was denied for bilateral knee 
disability in June 1970 and April 1976 rating decisions and 
in an August 1976 Board decision.  

2.  Since the August 1976 decision, the veteran has submitted 
evidence showing that he currently has disability to which 
reference was made in his service medical records.  

3.  It is as likely as not that the veteran currently has a 
right knee disability that is related to injury or disease 
noted during his active military service.  

4.  The veteran does not currently have a left knee 
disability related to injury or disease noted during his 
active military service.  

5.  It is as likely as not that the veteran had a bleeding 
duodenal ulcer within one year of his discharge from active 
military service in February 1970.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement for service connection for a bilateral 
knee disability.  8 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5108, 7104, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2001).  

2.  A right knee disability was incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).  

4.  An ulcer with status post partial stomach removal and 
sugar intolerance was incurred in active wartime service, as 
established under statutory presumption.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was denied for chondromalacia in June 1970 
and April 1976 rating decisions.  These decisions were based 
on inservice treatment for internal derangement of the right 
knee but an absence of clinical findings on the initial VA 
examination conducted in April 1970.  The available evidence 
also included the report of the medical examination for 
release from active service that shows that the veteran had 
internal derangement of the right knee and was "presently" 
being treated by the orthopedic service at Tripler General 
Army Hospital.  The denial status was upheld by an August 
1976 Board decision.  The basis for this denial was that the 
veteran, during active service sustained acute and transitory 
injuries to his knees, leaving no residuals. 

The veteran attempted to reopen his claim for service 
connection for chondromalacia in March 1999.  At that time, 
he submitted an August 1976 record containing the history 
that he began having problems with his knees in the Navy, 
with spontaneous swelling especially with physical exercise.  
The new evidence also showed the presence of a loose body 
revealed during the course of arthroscopic surgery in May 
1988.  These records apparently address treatment of the 
right knee.  In addition, a January 1989 private treatment 
record mentions that the veteran would probably have 
arthroscopic surgery on the left knee for probable old 
synovitis and derangement of the left knee.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the August 1976 Board decision to reopen his 
previously denied claim.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  There has been a change in the law 
pertaining to new and material evidence published at 66 Fed. 
Reg. 45,620 (August 29, 2001).  However, the veteran is 
advised that the amended version pertains to claims filed on 
or after August 29, 2001.  These changes do not apply to the 
veteran's case.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  The Federal Circuit Court stressed 
that, under the regulation, new evidence that was unlikely to 
convince the Board to alter its previous decision could be 
material if that evidence "merely contribute[d] to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability".  See Hodge v. West, 
supra.  "Any interpretive doubt must be resolved in the 
veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO reopened the veteran's claims for 
service connection, as it expressly stated that the veteran 
submitted new and material evidence and discussed the 
veteran's entitlement in the context of the merits of the 
claim.  Regardless of the determination reached by the RO, 
the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board finds that the claim should be reopened.  The Board 
reaches this conclusion because the new evidence addresses 
the deficiencies articulated in the last final disallowance 
by showing that there is currently bilateral knee disability 
including the diagnosis mentioned during the veteran's active 
service.  This evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

I note in addition that the RO has addressed the veteran's 
claim on its merits.  Consequently there is no need to remand 
for consideration initially by the RO. 

The veteran's service medical records do not include the 
report of entrance into active service.  However, the report 
of medical history compiled at that time indicates that the 
veteran had a previous history of swelling of the knees.  A 
January 1968 report shows that the veteran had an injury to 
the right knee about two years previously.  However, there is 
no indication of knee disablement at the time of the 
veteran's entrance into active service.  

Right Knee

With respect to the right knee, service medical records show 
that the veteran injured his right knee in January 1968 
sustaining a contusion of the right knee.  In December 1969, 
he was treated for another injury with swelling, pain on 
movement and stiffness in the right knee joint.  The recorded 
medical impression was internal derangement of the right 
knee, rule out medial meniscus tear.  An orthopedic 
consultation report completed in December 1969 reflects an 
impression of a probable tear of the right medial meniscus.  
The report of the medical examination for release from active 
service shows that the veteran had internal derangement of 
the right knee and was "presently" being treated.  
Consequently, there is evidence of inservice complaints of 
right knee disability and continued complaints at the time of 
separation.  

In the post service years, I note the report of the initial 
VA examination, conducted in April 1970, shows that despite 
the veteran's complaints of pain and swelling of the right 
knee, no pertinent findings were disclosed on physical 
examination.  It is significant to note that the veteran then 
provided a medical history remarkable for injury to his right 
knee sustained while playing basketball in service.  He 
reported that although hospitalization was not required, he 
was placed in a cast for three weeks.  He noted that, while 
in service, he was advised that he would require right knee 
surgery sooner or later.  This report is significant as it 
appears to show an interruption of objective evidence of knee 
disability.  

The veteran has attempted to address this deficiency in the 
record by the submission of additional medical and lay 
evidence.  For example, a medical certificate dated in March 
1976 shows that the veteran had complaints of swelling in the 
knee associated with chondromalacia.  Thus, establishing some 
evidence of disability in the postservice period.  However, 
it is important to note that this diagnosis is not recorded 
in the veteran's service medical records.  

In addition, the veteran has submitted statements indicating 
that his problems with his knees were observed by his wife 
who stated in a March 2001 statement that she and the veteran 
dated exclusively since September 1970.  This statement is 
credible with respect to the writer's personal knowledge 
about the veteran's condition from 1970.  While the veteran's 
wife is competent to state those things that were observed by 
her, as a lay person, she is not competent to offer an 
opinion as to matters pertaining to medical diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, the statement lends support to the 1988 
private medical report showing a medical history remarkable 
for veteran's knee problems commencing during active service.  

The history of right knee problems since service was recorded 
in a report of private treatment, dated in August 1976.  This 
statement is supportive of the veteran's allegation that 
there has been a continuity of symptom from the time of the 
inservice injuries through the present.  However, the 
probative value of this evidence is diminished to some extent 
by the absence of reference to and failure to reconcile the 
lack of clinical evidence of disability at the time of the 
veteran's separation as well as at the time of the initial VA 
examination.  

While there is some indication of preservice problems, and 
despite of the absence of objective evidence of knee problems 
on the initial VA examination, the positive and negative 
evidence in this case can be said to be in relative 
equipoise.  There is documented evidence of injury in 
service, a diagnosis at discharge from service, reported 
complaints since that time, supportive lay evidence and 
evidence of current disability with a medical statement 
supportive of continuity of symptoms.  Consequently the 
benefit of the doubt is afford to the veteran.  

Left Knee

With respect to the left knee, service medical records show 
that the veteran was treated for a left knee injury in 
February 1968.  He reported at that time that he experienced 
slight swelling just after a hearing a pop in the knee.  The 
physical examination revealed no evidence of pathology.  
Likewise, no pathology was identified at the time of the 
veteran's separation from active service or at the time of 
the initial VA examination conducted in April 1970.  

As noted above, the statement from the veteran's wife, 
showing knowledge about the veteran's condition from 1970, is 
not competent medical evidence.  Espiritu, supra.  The first 
documented medical evidence of left knee disability is the 
March 1976 private medical statement that associates that 
veteran's complaints of slight pain and swelling in the left 
knee with chondromalacia.  However, as noted above, this 
diagnosis was not recorded in active service.  A private 
medical report of August 1976 shows that the veteran began 
having problems with his knees while he was in the Navy.  
This statement is supportive of the veteran's allegation that 
there has been a continuity of symptoms from the veteran's 
inservice injuries through the present.  However, the 
probative value of this evidence is diminished by the failure 
to reconcile the lack of clinical evidence of disability at 
the time of the veteran's separation as well as at the time 
of the initial VA examination.  

In view of the absence of evidence of disability resulting 
from injury or disease noted in active service, I find that 
the preponderance of the evidence is against the claim of 
entitlement service connection for a left knee disability.  

Ulcer Disease

The veteran's service medical records are entirely negative 
for any reference to ulcers.  The veteran's separation 
examination also does not contain any reference to that 
condition.  Likewise, the initial VA examination, conducted 
in April 1970, does not contain complaints or findings of an 
ulcer. 

The veteran contends that he first developed bleeding 
associated with an ulcer in September 1970.  He has submitted 
statements dated in March 2001 from acquaintances and family 
members who state that the veteran had an episode of vomiting 
blood the night of Labor Day in 1970.  One statement is from 
the veteran's sister, who was an eyewitness to the episode.  
This statement is credible to the extent that the sister is 
competent to report those conditions that she observed.  
Espiritu, supra.  However, lay persons are not competent to 
offer opinions concerning matters of medical diagnosis and 
etiology.  

The first documented diagnosis of ulcer disease is contained 
in reports of private treatment dated in 1971.  These reports 
contain the medical history that the veteran had 
gastrointestinal bleeding in 1970.  However, no medical 
records from 1970 are available.  

While it is clear that the veteran cannot establish direct 
service connection due to the absence of evidence of 
disability during active service, he may be able to establish 
entitlement on the basis of a statutory presumption.  Under 
the appropriate law, where he demonstrates ulcer disease to a 
degree of 10 percent disability within one year following his 
separation from active duty, service connection may be 
granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309. 

A proper diagnosis of gastric or duodenal ulcer (peptic 
ulcer) is to be considered established if it represents a 
medically sound interpretation of sufficient clinical 
findings warranting such diagnosis and provides an adequate 
basis for a differential diagnosis from other conditions with 
like symptomatology; in short, where the preponderance of 
evidence indicates gastric or duodenal ulcer (peptic ulcer). 
Whenever possible, of course, laboratory findings should be 
used in corroboration of the clinical data.  38 C.F.R. 
§ 3.309(a).  Under 38 C.F.R. § 4.114, gastric or duodenal 
ulcer is rated 10 percent disabling when mild, with recurring 
symptoms once or twice yearly. 

The factual basis may be established by medical evidence, 
competent lay evidence or both. Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period. Lay evidence should 
describe the material and relevant facts as to the veteran's 
disability observed within such period, not merely 
conclusions based upon opinion. The chronicity and continuity 
factors outlined in Section 3.303(b) will be considered. The 
diseases listed in Section 3.309(a) will be accepted as 
chronic, even though diagnosed as acute because of insidious 
inception and chronic development, except: (1) Where they 
result from intercurrent causes, for example, cerebral 
hemorrhage due to injury, or active nephritis or acute 
endocarditis due to intercurrent infection (with or without 
identification of the pathogenic micro-organism); or (2) 
where a disease is the result of drug ingestion or a 
complication of some other condition not related to service. 
Thus, leukemia will be accepted as a chronic disease whether 
diagnosed as acute or chronic. Unless the clinical picture is 
clear otherwise, consideration will be given as to whether an 
acute condition is an exacerbation of a chronic disease.  
38 C.F.R. § 3.307(b).

In this case, the earliest medical evidence referring to the 
presence of duodenal ulcer is contained in records of the 
veteran's hospitalization, beginning in early May 1971, for 
bleeding duodenal ulcer.  These records indicate that he had 
fainted on the day of admission and had been feeling marked 
weakness and faintness for three days prior to admission.  It 
was reported that there had been no previous episodes of 
this.  There was also, however, a notation that he had 
reported treatment for an ulcer in 1970, apparently with good 
recovery and asymptomatic until the present illness.

The veteran reported in 1999 that he had his first episode 
with bleeding ulcers around Labor Day in 1970, and that the 
doctor who had then treated him was deceased.  He has 
submitted statements from others, including an eyewitness, 
attesting to the September 1970 episode.

Certainly, an episode of bleeding ulcer in September 1970, if 
proved, would meet the criteria for 10 percent disability 
within one year of the veteran's discharge from military 
service in February 1970.  The lay evidence, when taken with 
the May 1971 notation, is sufficient to raise reasonable 
doubt as to whether the veteran, in fact, had an ulcer 
manifested to a degree of 10 percent disability within one 
year of his discharge from active military service.  The 
Board concludes that this is sufficient evidence upon which 
to grant service connection for duodenal ulcer on a 
presumptive basis.


Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In August 2001 
the changes brought about by VCAA of 2000 were implemented by 
regulations as reflected in 66 Fed. Reg. 45,620 (August 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

The veteran's case was remanded in April 2001 to afford the 
RO the opportunity to comply with the notice requirements of 
VCAA.  The veteran's representative argued in the April 2001 
informal hearing presentation that the case should be 
remanded to compel full compliance with VCAA.  Citing Stegall 
v. West, 11 Vet. App. 268, the veteran's representative 
stated that the RO did not notify the veteran of the type of 
evidence necessary to substantially complete his application, 
thus, requiring another remand for failure to comply with the 
April 2001 remand order.  

However, I am satisfied that all appropriate development has 
been accomplished.  The RO issued a supplemental statement of 
the case that notified the veteran of the deficiencies in his 
claims for service connection.  The veteran was also notified 
by a letter dated in May 2001 that he was being afforded a 
60-day period to make any additional comments concerning his 
appeal.  Furthermore, by an August 2001 letter, the RO 
invited afforded the veteran the opportunity to submit 
additional evidence within a 90-day period from the date of 
that letter.  He was referred to the provisions of 
38 C.F.R. § 20.1304.  This effort on the part of the RO 
satisfied the requirements of the Board's remand order.  
Consequently, I do not believe a remand is necessary under 
the holding of Stegall, supra.  

Likewise, I find that the notice requirements under VCAA have 
been satisfied by VA as a whole.  Reports of treatment 
identified by the veteran have been retrieved.  The veteran 
was afforded the opportunity to provide lay statements to 
support his claim.  In addition, the statement of the case 
and supplemental statements of the case advised the veteran 
of the pertinent law and regulations as well as the bases for 
a grant of his claims.  Likewise, the veteran, in a January 
2001 letter, was advised that he could submit additional 
evidence within a 90-day period from the date of that letter.  
He was referred to the provisions of 38 C.F.R. § 20.1304. 

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by the 
VCAA of 2000 have been satisfied in this case.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
knee disability.  

Entitlement to service connection for a right knee disability 
is granted.  

Entitlement to service connection for a left knee disability 
is denied.  

Entitlement to service connection for duodenal ulcer with 
status post partial stomach removal and sugar intolerance is 
granted.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

